Citation Nr: 1224501	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chloracne, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that denied service connection for chloracne.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service treatment records do not reflect any findings or complaints of acne or chloracne.  The Veteran's separation examination in January 1966 shows normal skin.

Private treatment records first show a complaint and a diagnosis of chloracne in March 2008.  Skin inspection at that time revealed no abnormal skin lesions.

During an April 2009 VA examination, the Veteran reported having problems with cystic acne all his life, starting as a teenager; and reported having really oily skin and hair.  He reported that he was never treated for skin problems in active service; and reported that he still had problems with blackheads on his face, and that he sometimes got papules on his upper back or face.  The Veteran also reported that he had never seen a dermatologist about his acne, but that his family practitioner diagnosed him with chloracne in March 2008.

Following examination, the April 2009 examiner opined that, given the Veteran's bouts of acne when he was young, his present condition was less likely than not caused by herbicide exposure; and was less likely as not chloracne.  The examiner did not address whether the Veteran's pre-existing acne was aggravated during the Veteran's active service, to include aggravation by herbicide exposure.

Under these circumstances, the Board finds that an examination is needed to determine whether the pre-existing acne was aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of chloracne, and to clarify whether the Veteran's acne underwent a permanent increase in severity in active service-to include due to exposure to herbicides.  Specifically, the examiner should opine as to whether there is clear and unmistakable evidence that the Veteran's acne pre-existed active service, and, if so, whether there is evidence that the Veteran's acne did not undergo a permanent increase in severity in active service beyond its natural progression.  If it is determined that the claimed disability did not exist prior to service, the examiner should offer an opinion as to whether it is at least as likely as not related to service, to include herbicide exposure therein.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


